Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on May 25, 2022 is acknowledged.
The Applicant states, "[a] preliminary amendment is submitted concurrently with this reply. Applicant submits that with this amendment, all claims are directed to Group I."
The Examiner disagrees that the preliminary amendment moves all claims to Group I. That is, although claim 19 was amended to incorporate "a pair of side rails removably coupled to the mechanical hosing," Group I (claim 1-18) continues to be differentiated from Group II (claims 19-24), since Group I remains drawn to an enclosure for coupling a storage device to a computer system, including the specifics of an electrical interface card and its multiple connectors, classified in H05K5/0026 and/or H01R25/00, and Group II remains drawn to a system for coupling a storage device to a computer system, including the specifics of a computer system having a plurality of drive bays, such that the enclosure electrically couples to the storage device to the computer system without external cables, classified in G11B33/122.
The inventions remain independent or distinct, each from the other because:
Inventions I and II remain related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as a system for coupling a storage device to a computer system, without requiring the details of Invention I including the specifics of an electrical interface card and its multiple connectors (e.g. "without external cables" could encompass wireless transmission without the need for connectors as set forth in Group I).  See MPEP § 806.05(d).
Restriction for examination purposes remains proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(i) the inventions have acquired a separate status in the art in view of their different classification
(ii) the inventions have acquired a separate status in the art due to their recognized divergent subject matter
(iii) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
In the instant case, at the very least, the inventions have acquired a separate status in the art in view of their different classification. 
Claims 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 25, 2022.

Specification
The disclosure is objected to because of the following informalities:  
(i) With regard to page 9, line 14 of paragraph [0033], the term "the storage device connector 104" should be changed to the term --The storage device connector 104--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl (US 6,460,772 B1) in view of Xia ((US 2012/0236490 A1).
	As per claim 1, Stahl (US 6,460,772 B1) discloses an enclosure (20, Fig. 2A, Fig. 5A, Fig. 5C; abstract) for coupling a storage device (48, Fig. 5A, Fig. 5C; col 6, ll. 58-63) to a computer system (56, Fig. 5A-C; col. 7, ll. 16-26). the enclosure comprising: a mechanical housing (26, Fig. 2A); a receptacle (43, Fig. 2A - the receptacle defined between the housing 26 and the top enclosure 22 being coupled together) defined by the mechanical housing (26, Fig. 2A), wherein the receptacle (43, Fig. 2A -- the receptacle defined by housing 26 and enclosure 22) is
configured to couple to the storage device (48, Fig. 5A, Fig. 5C; col. 6, ll. 28-36, ll. 58-63);
an electrical interface card (24, Fig. 2A) coupled to the mechanical housing (26, Fig. 2A), the electrical interface card (24, Fig. 2A) comprising a first connector (40, Fig. 2A) and a second connector (34, Fig. 2A), wherein the first connector (40, Fig. 2A) is configured to electrically couple to a third connector (Fig. 5A, Fig. 5C - the connection points between 48 and 20; col. 6, ll. 58-63) on the storage device (48, Fig. 5A, Fig. 5C), and wherein the second connector (34, Fig . 2A) is configured to electrically couple to a fourth connector (col. 7, ll. 16--26 - the connectors of table computer 56) on the computer system (56, Fig. 5A-C); and a first side rail (Fig. 2A -- the left side rail of 26) and a second side rail (Fig. 2A - the right side rail of 26), wherein the first side rail (Fig. 2A - the left side rail of 26) and the second side rail (Fig. 2A - the right side rail of 26) are configured to removably engage with corresponding tracks (58, Fig. 5B-C; col. 7, ll. 27-37) in the computer system (56, Fig. 5A-C; col. 7, ll. 16-26)
	As per claim 1, however, Stahl (US 6,460,772 B1) remains silent with regard to wherein the first and second side rails are removably coupled to the mechanical housing.
	Xia ((US 2012/0236490 A1), however, discloses an analogous enclosure in the same field of endeavor as Stahl (US 6,460,772 B1), wherein Xia ((US 2012/0236490 A1) teaches an enclosure (300, Fig. 3; abstract), comprising: a first side rail (320, Fig. 3) and a second side rail (330, Fig. 3), wherein the first (320, Fig. 3) and second side rails (330, Fig. 3) are removably coupled to a mechanical housing (311 , Fig. 3; para[0030]-para[0032]), wherein the first side rail (320, Fig. 3) and the second side rail (330, Fig. 3; para[0033]) are configured to removably engage with corresponding tracks (271, 273, 277, 279, Fig. 2; para[0024]) in a computer system (110, Fig. 1; 210, 260, Fig. 2). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have added the side rails of Xia (US 2012/0236490 A1) to the enclosure of Stahl (US 6,460,772 B1) in order to advantageously allow the enclosure to be received in various different computer systems with different track shapes and sizes.
Regarding Claim 2, Stahl (US 6,460,772 B1) and Xia (US 2012/0236490 A1) disclose the modified enclosure of claim 1, Xia (US 2012/0236490 A1) teaches wherein the computer system (110, Fig. 1; 210, 260, Fig. 2) comprises at least one drive bay (210, 260, Fig. 2) configured to couple to the enclosure (300, Fig. 3; abstract).
Regarding Claim 3, Stahl (US 6,460,772 B1) and Xia (US 2012/0236490 A1) disclose the modified enclosure of claim 2, Stahl (US 6,460,772 B1) teaches wherein the enclosure (20, Fig. 2A, Fig. 5A, Fig. 5C) has a width (Fig. 2A, Fig. 5A, Fig. 5C -- the width of 20), but does not specifically leech wherein the enclosure has a width in a range of 2.5 inches to 3.5 inches. It is known that optimization of size, shape, and scale through routine experimentation is an ordinary skill in the art and it is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at modifying the dimensions of the enclosure. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the dimensions of the enclosure to allow the enclosure to accept cards of different sizes and to allow the enclosure to be received
in various different computer systems.
Regarding Claim 6, Stahl (US 6,460,772 B1) and Xia (US 2012/0236490 A1) disclose the modified enclosure of claim 1, Stahl (US 6,460,772 B1) teaches further comprising a crossbar (23, Fig. 2A) coupled to the mechanical housing (26, Fig. 2A), wherein the crossbar (23, Fig. 2A) is configured to align the enclosure (20, Fig. 2A, Fig. 5A, Fig. 5C) in a drive bay (54, Fig. 5A-C) of the computer system (56, Fig. 5A-C; col. 7, ll. 16-26) (NOTE: intended use).
Regarding Claim 10, Stahl (US 6,460,772 B1) and Xia (US 2012/0236490 A1) disclose the modified enclosure of claim 1, Stahl (US 6,460,772 B1) teaches wherein the mechanical housing (26, Fig. 2A) has a width (Fig. 2A - the width of 26), but does not specifically teach wherein the mechanical housing has a width in a range of 2.5 inches to 3.5 and a height in a range of 0.5 inches to 1 inch. It is known that optimization of size, shape, and scale through
routine experimentation is an ordinary skill in the art and it is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at modifying the dimensions of the enclosure. Accordingly, it would have been
obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the dimensions of the enclosure to allow the enclosure to accept cards of different sizes and to allow the enclosure to be received in various different computer systems.
Regarding Claim 11, Stahl (US 6,460,772 B1) and Xia (US 2012/0236490 A1) disclose the modified enclosure of claim 1, Stahl (US 6,460,772 B1) teaches wherein the enclosure (20, Fig. 2A, Fig. 5A, Fig. 5C; abstract) is configured to engage with the computer system (56, Fig. 5A-C; col. 7, ll. 16-26) when the second connector (34, Fig. 2A) is electrically coupled to the fourth connector (col 7. ll. 16-26 - the connectors of table computer 56).
Regarding Claim 12, Stahl (US 6,460,772 B1) and Xia (US 2012/0236490 A1) disclose the modified enclosure of claim 11, Stahl (US 6,460,772 B1) teaches wherein the enclosure (20, Fig. 2A, Fig. 5A, Fig. 5C; abstract) is configured to couple to the storage device (48, Fig. 5A, Fig. 5C; col. 6, ll. 58-63) while the enclosure is engaged with the computer system (56, Fig. 5A-C; col. 7, ll. 16-26).
Regarding Claim 13, Stahl (US 6,460,772 B1) and Xia (US 2012/0236490 A1) disclose the modified enclosure of claim 1, Stahl (US 6,460,772 B1) teaches wherein the enclosure (20, Fig. 2A, Fig. 5A, Fig. 5C; abstract) is configured to electrically couple the storage device (48, Fig. 5A, Fig . 5C; col. 6, ll. 58-63) to the computer system (56, Fig. 5A-C; col. 7, ll. 16-26) without any external cables.
Regarding Claim 14, Stahl (US 6,460,772 B1) and Xia (US 2012/0236490 A1) disclose the modified enclosure of claim 1, Xia (US 2012/0236490 A1) teaches wherein the first (320, Fig. 3) and second side rails (330, Fig. 3) each comprise a pair of elongated holes (329-1 , 329-2. 339-1, 339-2, Fig . 3; para[0032]).
Regarding Claim 15, Stahl (US 6,460,772 B1) and Xia (US 2012/0236490 A1) disclose the modified enclosure of claim 1, Xia (US 2012/0236490 A1) teaches wherein the first side rail (320, Fig. 3) is a first shape (Fig. 3 - the shape of 320; para[0031]) and the second side rail (330, Fig. 3) is a second shape (Fig. 3 - the shape of 330; para[0031)) that is different from the first shape, but does not specifically teach wherein the first side rail is replaceable with a third side rail and the second side rail Is replaceable with a fourth side rail, wherein the first and second side rails each form a first shape, and wherein the third and fourth side rails each form a second shape that is different than the first shape. It is known that duplication of parts is an ordinary skill in the art and it is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at duplicating each side rail and change around the configurations of the rails . Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have duplicated each side rail and change around the configurations of the rails to allow the enclosure to be received in various different computer systems having different tracks.
Regarding Claim 16, Stahl (US 6,460,772 B1) and Xia (US 2012/0236490 A1) disclose the modified enclosure of claim 1, Stahl (US 6,460,772 B1) teaches wherein the receptacle (43, Fig. 2A - the receptacle defined between the housing 26 and the top enclosure 22 being coupled together) is defined by an outer surface (Fig. 2A - the outer surface of 26) of the mechanical housing (26, Fig. 2A).
Regarding Claim 17, Stahl (US 6,460,772 B1) and Xia (US 2012/0236490 A1) disclose the modified enclosure of claim 1, Stahl (US 6,460,772 B1) teaches further comprising a top enclosure (22, Fig, 2A; col. 5, ll. 22-32), wherein the top enclosure (22, Fig. 2A; col. 5, ll. 22-32) and the mechanical housing (26, Fig. 2A) together form the receptacle (43, Fig. 2A - the receptacle defined between the housing 26 and the lop enclosure 22 being coupled together).
Regarding Claim 18, Stahl (US 6,460,772 B1) and Xia (US 2012/0236490 A1) disclose the modified enclosure of claim 1, Stahl (US 6,460,772 B1) teaches wherein the enclosure (20, Fig. 2A, Fig. 5A, Fig. 5C; abstract) is configured to directly couple with a computer system chassis (55, Fig . 5A-B; col. 7, ll. 15-27).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl (US 6,460,772 B1) in view of Xia (US 2012/0236490 A1) as applied to claim 1 above, and further in view of Liang (US 2010/0322617 A1).
See the discussion of Stahl (US 6,460,772 B1) in view of Xia (US 2012/0236490 A1), supra.
Regarding Claim 4, Stahl (US 6,460,772 B1) and Xia (US 2012/0236490 A1) disclose the modified enclosure of claim 1, Xia (US 2012/0236490 A1) teaches a SATA interface (851 , Fig. 8; para[0071 ]), but does not specifically teach wherein the second connector and the fourth connector together form a SATA interface. 
However, Liang (US 2010/0322617 A1) teaches an enclosure (B, Fig. 2-3; abstract) comprising: a first connector (F1, Fig. 3) and a second connector (G1, Fig. 3; para[0018])
together form a SATA interface (para[0024]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection interface between the electrical interface card and the computer system to be a SATA interface to advantageously allow the enclosure to be received in various different computer systems.
Regarding Claim 5, Stahl (US 6,460,772 B1) in view of Xia (US 2012/0236490 A1) disclose the modified enclosure of claim 1, Xia (US 2012/0236490 A1) teaches a PCl-e interface (834, 852, Fig. 8; para[0070]-para[0071]), but does not specifically teach wherein the second connector and the fourth connector together form a PCl-e interface.
However, Liang (US 2010/0322617 A1) teaches an enclosure (B, Fig. 2-3; abstract) comprising: a first connector (F1, Fig. 3) and a second connector (G1, Fig. 3; para[0018]) together form a PCl-e interface (para[0024)). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection interface between the electrical Interface card and the computer system to be a PCl-e interface to allow the enclosure to be received in various different computer systems.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl (US 6,460,772 B1) in view of Xia (US 2012/0236490 A1) as applied to claim 1 above, and further in view of Feldman et al. (US 5,846,092).
See the discussion of Stahl (US 6,460,772 B1) in view of Xia (US 2012/0236490 A1), supra.
Regarding Claim 7, Stahl (US 6,460,772 B1) and Xia (US 2012/0236490 A1) disclose the modified enclosure of claim 1, Stahl (US 6,460,772 B1) teaches further comprising a top enclosure (22, Fig. 2A; col. 5, ll. 22-32) removably coupled to the mechanical housing (26, Fig. 2A), but does not specifically teach wherein the top enclosure is made of a flexible material. 
However, Feldman et al. (US 5,846,092) teaches an analogous enclosure, in the same field of endeavor as both Stahl (US 6,460,772 B1) and Xia (US 2012/0236490 A1), wherein  the enclosure (40, Fig. 4a; abstract) comprises a top enclosure (44, Fig. 3-4a; col. 4, ll. 3-12) removably coupled to the mechanical housing (42, Fig. 3-4a), wherein the top enclosure (44, Fig. 3-4a) is made of a flexible material (col. 5, ll. 16-29 - the top enclosure is made of a material to allow the flexing of the latch member 90).
Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the material of the top enclosure of Stahl (US 6,460,772 B1) (in combination with Xia (US 2012/0236490 A1)) to allow for the material to not be over-stressed by mechanical shock and vibrations.
Regarding Claim 8, Stahl (US 6,460,772 B1), Xia (US 2012/0236490 A1), and Feldman et al. (US 5,846,092) disclose the modified enclosure of claim 7, Stahl (US 6,460,772 B1) teaches further comprising a crossbar (23, Fig. 2A) coupled to the mechanical housing (26, Fig. 2A), wherein the crossbar (23, Fig. 2A - crossbar 23 engages with the top enclosure 22 and closes the enclosure 20) is configured to secure the electrical interface card (24, Fig. 2A) (NOTE: intended use).
Regarding Claim 9, Stahl (US 6,460,772 B1), Xia (US 2012/0236490 A1), and Feldman et al. (US 5,846,092) disclose the modified enclosure of claim 8, Stahl (US 6,460,772 B1) teaches wherein the top enclosure (22, Fig. 2A; col. 5, ll. 22-32) comprises an opening (Fig. 2A - the opening of 22), wherein the crossbar (23, Fig. 2A) comprises a projection (Fig. 2A - the middle projection of 23) that aligns with the opening (Fig. 2A - the opening of 22) when the top enclosure (22, Fig. 2A; col. 5, ll. 22-32) is coupled to the mechanical housing (26, Fig. 2A).

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein data storage devices are connected to mechanical housings and then to computer systems, not using cables. See attached PTO-892.
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688